Exhibit 10.4

 

[SUCCESS from HOME LOGO]

 

September 27, 2005

 

Sam Caster

Mannatech, Inc.

600 South Royal Lane

Suite 200

Coppell, TX 75019

 

Dear Sam,

 

This letter is to signify the intent for VideoPlus to feature Mannatech, Inc. in
the April 2006 issue of Success from Home magazine.

 

Terms:

  •   This magazine will appear in bookstores nationwide (including Barnes &
Noble, Borders, Books-a-Million, B. Dalton and Hastings) from April 1st 2006
until April 30th 2006.

  •   Mannatech agrees to purchase a minimum of 100,000 copies at $3.50 each.

  •   Each copy of the magazine will include a DVD which will be duplicated by
VideoPlus at VideoPlus expense.

  •   VideoPlus will bear all reasonable production costs for the Magazine only.

  •   Mannatech will work with VideoPlus to develop a Table of Contents for the
magazine and provide access to resource material, interview subjects and
photography where possible.

  •   Mannatech will be able to review content and participate in content
development relating to Mannatech prior to publication date (this includes
everything except for the personal development and third party content for that
specific issue – although Mannatech may participate in selecting contributors
and subjects for this content).

  •   Mannatech will select distributors profiled and interviewed for the
magazine.

 

This Agreement is being emailed and a hard copy mailed to your office in
Coppell, TX. Please print two (2) copies of this Agreement, sign and return one
(1) copy both by FAX (940-497-9914) and by mail to me at the following address:

 

Stuart Johnson

President

VideoPlus, Inc.

200 Swisher Road

Lake Dallas, TX 75065

 

We look forward to working with Mannatech on this project.

 

Sincerely,

 

/s/ Stuart Johnson                                    

Stuart Johnson

President and CEO

VideoPlus

 

cc

Steve Lemme – by email

Deborah Heisz – by email

 

/s/ Sam Caster                                          

Sam Caster

Mannatech, Inc.

 

Date:    9-27-05                                         

 

1